 412DECISIONSOF NATIONAL.LABOR RELATIONS BOARD2. Indianapolis and Central Indiana District Council,United Brotherhood ofCarpenters and Joiners of America,AFL-CIOand Local 60,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,are labor organizations withinthemeaningof the Act.3.By enforcing and maintaining an oral agreement and/or understanding andpractice withMechanical Handling Systems,Incorporated, which contains and in-volves terms and conditions of employment requiring clearance or referral ofcertain applicants of employmentby thelabor organizations aforesaid before theiremployment by Mechanical Handling Systems,Incorporated,the said Respondentlabor organizations have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(b)(2) ofthe Act.4.By interfering with,restraining,and coercing employees in the exercise ofthe rights guaranteed in Section7 of the Act, the saidRespondents have engagedin unfair labor practices within the meaning of Section 8(b) (1) (A) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-mercewithinthemeaning of Section 2(6) and(7) of the Act.The Respondents have not engaged in any unfair labor practices alleged in thecomplaint other than those specificallyfoundherein.The Respondent namedinCase No. 35-CB-220, UnitedBrotherhood of Car-penters and Joiners of America,AFL-CIO,has not engaged in any of the unfairlabor practices alleged in the complaint.[Recommendations omitted from publication.]APPENDIX AINTERNATIONAL AGREEMENTMemorandum of Agreement between the firmofMECHANICAL HANDLINGSYSTEMS, INC., 4600 NANCY AVE., DETROIT 12, MICHIGAN,and theUnited Brotherhood of Carpenters and Joiners of AmericaWe, thefirm of MECHANICAL HANDLING SYSTEMS, INC.,AGREE torecognize the jurisdiction claims of the United Brotherhood of Carpenters andJoiners of America, to work the hours, pay the wages and abideby therules andregulations established or agreed upon bytheUnitedBrotherhood of Carpentersand Joiners of America of thelocalityinwhich any work of our company isbeing done, and employ members of the United Brotherhood of Carpenters andJoiners.No change to be made in the hours and wages in any locality,and no conditionsimposed other than are enforced on all Local firms.In consideration of the foregoing,theUnited Brotherhood of Carpenters andJoiners of America agree that no stoppageof workor any strike of its members,either collectively or individually,shall be entered into pending any dispute beinginvestigated and all peaceable means taken to bring about a settlement.MECHANICAL HANDLING SYSTEMS, INC.,(Signed)RALPH GRAY,Asst.Director of Manufacturing.For the United Brotherhood of Carpenters and Joiners of America.(Signed)M. A. HUTCHESON,General President.DATED10 May 1956.Idaho Concrete Products Co.andTeamsters, Chauffeurs, Ware-housemen&Helpers Local Union No. 983.Case No. 19-CA-1537.December 16, 1958DECISION AND ORDEROn July 29, 1958, Trial Examiner Martin S. Bennett issued hisIntermediate Report in this proceeding, finding that the Respondenthad engaged in certain unfair labor practices and recommending that122 NLRB No. 65. IDAHO CONCRETE PRODUCTS CO.413it cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate.Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Chairman Leedomand Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.1ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, IdahoConcrete Products Co., Pocatello, Idaho, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively concerning rates of pay,wages, hours of employment, and other conditions of employmentwith Teamsters, Chauffeurs, Warehousemen & Helpers Local UnionNo. 983 as the exclusive representative of its production, maintenance,and transportation employees, but excluding outside salesmen, officeclericals, professional employees, guards, and supervisors.(b)Unilaterally changing conditions of employment without no-tice to or consultation with the Union.(c)Discouragingmembership of its employees in Teamsters,Chauffeurs,Warehousemen & Helpers Local Union No. 983, or inany other labor organization of its employees, by discriminating inregard to hire or tenure of employment or any term or conditionthereof, except to the extent permitted by Section 8(a) (3) of theAct.(d)Threatening employees with economic reprisals in the eventof union organization of victory in representation elections and pre-paring and sponsoring demands by employees for new representa-tion elections.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Teamsters, Chauffeurs,'As no exceptions were filed to the Trial Examiner's findings that the Respondentviolated Section 8(a) (1) of the Act by its threat of economic reprisal,and Section8(a) (5) of the Act, we adopt thempro forma. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehousemen & Helpers Local Union No. 983, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Teamsters, Chauf-feurs,Warehousemen & Helpers Local Union No. 983 as the exclu-sive representative of all employees in the aforesaid appropriateunit, concerning rates of pay, wages, hours of employment, andother conditions of employment, and if an understanding is reached,,embody such understanding in a signed agreement.(b)Offer to Glen Scheu immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges and make him whole forany loss of earnings he may have suffered by reason of the discrimi-nation against him in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(c)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to determine the amount of backpay due under the terms of this Order.(d)Post at its plant at Pocatello, Idaho, copies of the notice at-tached hereto marked "Appendix." 2 Copies of said notice, to be fur-nished by the Regional Director for the Nineteenth Region, shall,after being signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof and maintained by it fora period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other ma-terial.(e)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, as towhat steps the Respondent has taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" the-words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." IDAHO CONCRETE PRODUCTS CO.APPENDIXNOTICE TO ALL EMPLOYEES415Pursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively concerning ratesof pay, wages, hours of employment, and other conditions ofemployment with Teamsters, Chauffeurs,Warehousemen &Helpers Local Union No. 983 as the exclusive representative ofour employees in the appropriate unit.WE WILL NOT unilaterally change conditions of employmentwithout notice to or consultation with Teamsters, Chauffeurs,Warehousemen & Helpers Local Union No. 983.WE WILL, NOT discourage membership of our employees inTeamsters, Chauffeurs,Warehousemen & Helpers Local UnionNo. 983, or in any other labor organization of our employees,by discriminating in regard to hire or tenure of employment orany term or condition thereof, except to the extent permittedby Section 8(a) (3) of the Act.WE WILL NOT threaten employees with economic reprisal inthe event of union organization or victory in representation elec-tions, nor will we prepare or sponsor demands by employees fornew representation elections.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organ-ization, to form labor organizations, to join or assist Teamsters,Chauffeurs,Warehousemen & Helpers Local Union No. 983, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orothermutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL bargain collectively, upon request, with Teamsters,Chauffeurs,Warehousemen & Helpers Local Union No. 983 asthe exclusive representative of all employeesin the bargainingunit described below with respect to rates of pay, wages, hoursof employment, and other conditions of employment,and if anunderstanding is reached, embody such understanding in asigned agreement. The bargaining unit is: 416DECISIONS OF NATIONAL: LABOR RELATIONS BOARDAll production, lnaintenance`and transportation employeesemployed at our Pocatello, Idaho, plant, excluding outsidesalesmen, office clericals, professional employees, guards, andsupervisors as defined in the Act.WAVEWILL offer Glen Scheu immediate and full reinstatementtohis former or substantially equivalent position, withoutprejudice to seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of pay suffered as aresult of our discrimination against him.All 'our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named or any otherlabor organization.IDAHO CONCRETE PRODUCTS CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint alleges that Respondent, Idaho Concrete Products Co., has en-gaged in conduct violative of Section 8(a)(1), (3), and (5) of the Act by (a) onand after September 5, 1957, refusing to bargain with Teamsters, Chauffeurs,Warehousemen & Helpers Local Union No. 983, herein called the Union, as therepresentative of its employees in an appropriate unit and further by institutinga unilateral wage increase; (b) on or about October 28, 1957, discharging GlenScheu because of his union membership and activities; and (c) engaging in variousacts of interference, restraint, and coercion subsequent to June If, 1957, includinga threat to reduce hours if the Union won an election and to raise wages if theUnion lost; preparation and sponsorship of a petition by employees to the IdahoStateDepartment of Labor protesting union victory in a representationelectionand seeking another election; institution of a unilateral wage increase without con-sultationwith the Union; and threats to employees of layoffs and loss of work forjoiningtheUnion and attending union meetings.Respondent's answer denied the commission of any unfair labor practices,allegedthat the Union did not represent a majority of the employees in the appropriateunit, and admitted that Respondent gave no notice to the Union of the grantingof a wage increase on October 21, 1957, allegedly promised prior thereto.Pursuant to notice, a hearing was held before the duly designated Trial ExamineratPocatello, Idaho, on June 4 and 5, 1958.All parties were represented andwere afforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce relevant evidence.A motion by Respondent to strikefrom the complaint all allegations of interference, restraint and coercionnot item-ized in the charge as such was denied.N.L.R.B. v. Edwin D. Wemyss, d/b/aCoca-Cola Bottling Company of Stockton,212 F. 2d 465 (C.A. 9), andN.L.R.B.v.Waterfront Employers of Washington,.21.1F. 2d 946 (C.A. 9). At the closeof the hearing, the parties were given an opportunity to argue orally and to submitbriefs.Oral argument was waived and a brief has been received from the GeneralCounsel.Upon the entire record in the case, and from my observationof the witnesses,Imakethe following:' IDAHO CONCRETE PRODUCTS CO.417FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRespondent is an Idaho corporation with its plant and office located at Pocatello,Idaho, where it is engaged in the manufacture and sale of concrete pipe and otherconcrete products.During the fiscal year from April 1, 1957, through March 31,1958, Respondent made the following sales and shipments of merchandise,interalia:Idaho Concrete Pipe Company------------------------------$75,363.50ClarkConcrete Construction Corporation---------------------5,204.07Rupert Sorenson Construction Company----------------------28,674.00Jack Parson Construction Company--------------------------10,110.08Total---------------------------------------------119,351.65The first three concerns named are Idaho companies, each of which ships mer-chandise from or performs work outside the State of Idaho valuedin excess of$50,000per annum.The last named, Jack Parson Construction Company, is aUtah concern which, since the fall of 1957, has been employed on an Idaho con-struction project whose contract price is in excess of $600,000.Whether thefigures of all four of these concerns are relied upon, or just the first three, thetotalsmeet the Board's standards for the assertion of jurisdiction based upon salesto firms which make out-of-State sales or perform out-of-State services.WhippanyMotor Co., Inc.,115 NLRB 52.While it is true that in a prior representation proceeding the Board refused toassert jurisdiction over the operations of Respondent(Clark Concrete ConstructionCorporation, et al.,116 NLRB 321), the figures there treated with were earlier,differ from those presented herein, and constitute no bar to the assertion of juris-diction in this proceeding.Orkin Exterminating Company, Inc.,115 NLRB 622,626.Similarly, I deem it unnecessary to pass upon the General Counsel's alter-nate contention, for which there is evidentiary support that Respondent and ClarkConcrete Construction Corporation, substantially controlled by the same persons,constitute an integrated employer under the Act, contrary to the Board's holdingin the earlier decision,and his assertion that reliance should also be placed uponthe business operations of the latter concern.But cf.Concrete Joists & ProductsCo., Inc.,120 NLRB 1542.I find that the operations of Respondent affect commerce and that it will effec-tuate the purposes of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Warehousemen & Helpers Local Union No. 983 is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The refusalto bargain1.Majority representation in the appropriate unitThe complaint alleges that all production,maintenance,and transportation em-ployees of Respondent at its Pocatello, Idaho, plant, excluding outside salesmen,office clericals, professional employees, guards, and supervisors, constitute a unitappropriate for the purposes of collectivebargainingwithin the meaning of Sec-tion 9(b) of the Act.Respondent's answer admits this allegation and I so find.The complaint further alleges, and Respondent's answer denies, that sinceAugust 26, 1957, the Union has been the duly designated bargaining representa-tive of Respondent's employees in the aforesaid appropriate unit within the mean-ing of Section 9(a) of the Act.The General Counsel relies herein primarily onthe Union's victoryin an electionconducted by the Idaho Department of Laboramong the employees of Respondent on September 4, 1957.General Manager E. J. Moore, Jr., of Respondent, testified that therepresenta-tives of the State Department of Labor, in preparation for the election,requestedthat he furnish them with a, roster of personnel. Pursuant to such request, Mooresupplied theelectionofficials with a list of 14 names which, according to Moore,constituted a roster of the employees at the plant.The election was originallyscheduled for August 28 but was postponed 1 weekuntilSeptember 4, at Moore'srequest, so that a number of men on vacation could return and vote.505395-59-vol. 12 2-2 8 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe election was conducted on September 4, as scheduled,and on September 6the State Commissioner of Labor issued a certification of electiondisclosing thata majority of ballotswas cast infavor of the Union which was "hereby certifiedas the bargaining representative of all the employees of the Idaho' Concrete Com-pany within said voting unit."The record elsewhere discloses that of 10 votescast,7 were cast in favor of the Union and 3 against. There is also evidencethat the Union had 9 signed designation cards antedating the election from amongthose in the unit.'Respondent in effect has claimed that the election was conducted with suchirregularities that it ought not to be recognized herein. Initially,it isto be notedthat of the 14 employees on the list furnished by Respondent, 2, Maeland Doane,the latter a card signer, had quit at the time of the election and did not vote.This reduces the unit to 12 and no contention is made with respect tothe elimi-nationof these 2.Respondent urges, however, that two of those on the list whovoted, Harold Sturges and Rayo Scott, were temporary employees who should nothave voted and, further, that they were not production workers within the scopeof the unit.The record lends little support for this contention.Moore testified that the notation "Temp." designating the word "temporary" wasplaced beside the names of Sturges and Scott because they were temporary workershired to "construct our bins and elevators" and were not members of the unit.Some months before the election Respondent transferred its personnel to a newplant and apparently abandoned the old plant.The transferred personnel, how-ever,were assigned to various construction tasks necessary to preparethe plantfor production and this situation existed forsomemonths.Actual productionoperations did not commence until late October or early November of 1957, sub-sequent to the election, but certain construction operations were carried on byplant personnel simultaneously therewith until December 20, 1957.Sturges entered the employ of the Respondent in March of 1957as a welderand was laid off on January 9, 1958.He testified, and I find, that Moore andanother supervisor, Plant Superintendent Joseph Eastvold, told him at the time ofhis hiring that he would be permanent the year round.2They also informedSturges that he would perform maintenance work and welding at the new plant.Sturges did do welding work primarily at the new plant as well aspainting andmaintenanceoperations involving the setting up of new equipment.In late Sep-tember or October, after the election, Sturges was transferred to the position oftruckdriver and remained in this post until his layoff in January of 1958.Therecord discloses that no production work was performed by Sturges or anyone elsefor that matter until after the election,commencingat approximately the timeSturges became a truckdriver. Indeed, Moore conceded herein that at the timeof the election "all of them" were engaged on constructionand nonproductionoperations in the plant.3The position of the General Counsel that Sturges was not a temporary employeeis further supported by the uncontroverted testimony of Sturgesconcerning a con-versation with Moore shortly prior to the election.That the election was impend-ing isdisclosed by the fact that Moore commented the men would be "better offif they didn't go Union."During the conversation, Sturges asked if he would beworking "steadily" and Moore, according to Sturges, "assured me that I would be."Moreover, whencastinghis ballot at the election Sturges notedthe designation"temporary" besidehis nameon the roster of personnel as placed there by Moore.He asked Moorethemeaningof this designation and Moore replied, according toSturges, and I find, "All themen aretemporary until they have proven them-selves."He went on to state that Sturges as a nonproduction man had no rightto vote and that there would be anew election.Sturges voted without challengeby Respondent's observer Wilkie, who was a foreman and a supervisor, and pre-sumably well awareof Sturges'precise status in the plant.Wilkie did not testifyherein andthe recorddoes not disclosewhat instructions,ifany, were given himas an observer.1The State certificate describes the unit as "All production employees, excluding officehelp,manager, supervisors, and guards."No contention is made herein that this unitdiffers in any way from the unit described in the complaint. I find that they are insubstance the same unit.SeeBrewery and Beverage Drivers and Workers etc. v.N.L.R.B. (Washington Coca-Cola Bottling Works, Inc.),257 F. 2d 194(C.A.,D.C.).2 Neither Eastvold nor Moore testified concerning this conversation.8No contention is made that the unit at the time of the election was not representativeof the ultimate complement of personnel.To the contrary,itwould seem that the unitmay have contracted slightly in the following months. IDAHO CONCRETE PRODUCTS CO.419In addition,when Sturges was laid off in Januaryby Office Manager GeneJacobsen the latter said nothing about Sturgesbeing atemporary worker.Accord-ing to Sturges,Jacobsen informed him that he had orders to cut downthe numberof personnelto 10, that thissituationwould last fora couple ofmonths, and thatas soonas production started up he would call Sturges back.4The testimony ofother employees,none ofthem claimed by Respondent to be temporary workers,is corroborative of that of Sturges.Richard Murray was employed from March1957 through April or May of 1958.He shoveled gravel, worked as an offbearerfor 3 months, and was transferred to the new plant where he performedmainte-nancework involving welding and the setting up of new machineryat the timeof the election; he did not perform production work.Richard Fordyce, an em-ployee of 10 years' tenure who is still in Respondent's employ, testified that hehad been onmaintenancework involving the repair of machineryand setting upnew equipment for 1 year prior to the instant hearing (June1958); obviously thisincluded thetimeof the election.Fordyce thereafter performed production workonly when Respondent was shorthanded.testimony discloses that Scott was engaged in the overhauling of Respondent'strucks and not on production work.Respondent's contention with respect toScott is on the same plane as that with respect to Sturges and it would logicallyfollow that if the contention concerning Sturges lacks substanceso also must thatwith respect to Scott.As for that facet of the contention that Sturges and Scott were not productionworkers, it has already been demonstrated that there were no production workersas such at the time of the election, and Respondent makes no such attack on theremainder of the unit; indeed this was conceded by Moore.And, as noted,Sturges was thereafter assigned to truckdriving, a task which apparently did comewithin the definition of production work in Respondent's eyes.Moreover, thevotes of Sturges and Scott were not challenged by Respondent's observer, Wilkie,a supervisor who certainly was fully familiar with their duties. I find, therefore,on this record, that Sturges and Scott were not temporary workers at the time ofthe election.I further find that they came within the scope of the unit.Respond-ent's contention is accordingly rejected.Respondent has further claimed that two employees, John Wall and LemanWhited, were absent from the area at the time of the election and did not havea chance to vote.The record discloses that these employees have a commonmother-in-law and that both left the area some 12 days prior to the election dueto her hospitalization in Kansas City.They returned to Pocatello on September 4after the tally of ballots had been made.Wall admitted herein that he knew an election was impending at the time ofhis departure, apparently on or about Friday, August 23, for, as noted, the electionwas originally scheduled for August 28 and was postponed I week at the requestof Respondent.Wall also testified that because of the familyillnesshe was notparticularly concerned about voting in the election. The testimony of Whited dis-closesonly that he and Wall left together on theirmissionand returned together.While it is conceivable that Wall and Whited might have votedagainst theUnion had they been present, this is truly speculative at bestand moreover isdoubtful in view of the fact that both had previouslysigned union authorizationcards.The fact is, as the record well demonstrates, that electionnoticeswereduly posted at the plant, the election was postponed at Respondent's request toa date in which Respondent concurred, and Wall admittedly did not care to voteunder thecircumstances.This is no different then from any election where aportion of the electorate, for reasons best knownto itself,chooses not to exercisethe franchise but becomes bound by the majoritydecisionof those who do vote.Respondent'scontentionin this respectisdeemedto lack merit.SeeNationalVan Lines,120 NLRB 1343. 1 find thatthere is no support for Respondent'scontentionthat the electionwas marked by irregularities.The Supreme Court has held that in the caseof a labor organization not incompliancewith Section 9(f), (g), and (h) of the Act,the Board may rely uponthe results of a State-conductedelection to demonstrate a union majority.N.L.R.B.Y.District 50, United Mine Workers of America,355 U.S. 453.Itwould seemA Jacobsen did not dispute this version.He testified that Sturges had been put on atruck in order to give him winter work, was the youngest truckdriver, and that "Theslack time came and we didn't have any other truck and our deliveries were slow."Jacobsen pegged this as a layoff caused by the advent of the slack season,and his testi-mony was entirely silent as to Sturges being a temporary employee. 420DECISIONS.OF NATIONAL LABOR RELATIONS BOARDto follow logically that a labor organization whichisincompliance. with thosesections of the Act, as is the Charging Party, is entitled at the very least to equalstature or recognition.SeeRetail Associates, Inc.,120 NLRB 388.The Board has held that a certification of a bargaining representative issued bya State agency pursuant to a secret election conducted by that agency which isunmarked by any irregularities of substance, must be honored by an employer for1year, precisely as he must honor a Board certification. I find thatthere are nocircumstances present warranting the suspension of this policy here.It is found, therefore, that from September 4, 1957, the date ofthe election, aswell as from September 6, 1957, the date of the Idaho certification of election, theUnion has been and now is the majority representative of the employees in theabove-described appropriate unit pursuant to Section 9(a) of the Act.DunkirkBroadcasting Corporation, et al.,120 NLRB 1588;Bluefield Produce & ProvisionCompany,117NLRB 1660, 1663;OlinMathieson Chemical Corporation,115NLRB 1501, 1502; andT-H Products Company,113 NLRB 1246, 1247.2.Attempts to bargainRespondent's answer admits that the Union has requested Respondent to bargainand that Respondent has refused on the ground that it did not believe the Unionrepresented a majority of the employees in the appropriate unit.The uncontro-verted testimony of Rex Murdock, business agent and vice president of Local 983,discloses that he called upon Moore on September 5 to lay the groundwork forfuture bargaining.No request for actual bargaining was made on this occasion,according to Murdock, but Moore pointed out that he, Moore, doubted that theelection was legal for the reasons previously stated herein and rejected.The next contact was on September 20 when Secretary-Treasurer Lott of theUnion wrote to Moore, stated that the Union had been certified by the State LaborCommission, and asked that Respondent contact the Union "for a satisfactory dateto commence negotiations."There was no reply to the letter and on October 7 Murdock again visited Mooreand asked what Respondent's position was on the Union's request tocommencenegotiations.Moore replied that Respondent's counsel herein, Louis Callister, hadbeen retained and that all correspondence should be directed to him.Moore addedthat he had already discussed the matter with Callister and that the Union "shouldbe hearing from him in a few days."However, no communication was received from Callister or from Moore and,on November 1, Murdock wrote to Moore as set forth below. Theletter indi-cated that a copy was sent to Callister and, according to Murdock, a contractproposal was in fact enclosed:Enclosed please find copy of proposed agreement covering your employeesfor wages and working conditions.Irefer you to letter of September 20, 1957, wherein Secretary Lott re-quested that you contact our office and notify us of a satisfactory date tocommence negotiations.You will recall that I met with you at your officeon October 7, 1957 at which time you informed me that Mr. Callister wouldbe the company attorney, and copies of any correspondence should be sent tohim.Also that we should receive from Mr. Callister in the next few days,a letter in reply to our requests of September 20, 1957 and October 7, 1957.I am mailinga copy of the proposedagreement and as wella copy of thisletterwith a further request that the company notify this office and Pocatellooffice of a satisfactory date to commence negotiations.We would like tomeet withyou at yourearliest convenience.No reply of any nature was received from Respondent or its counsel and therehas been no further contact between the parties. I find, in view of the foregoing,that from September 20, 1957, on, Respondent has refused to meet with and bar-gainwith the Union.53.ConclusionsThe Supreme Court has held that an employer is under a duty to bargain witha certified union regardless of loss of majority shortly after the election.RayWhile. it could logically be contended that September 5 is the date of the violation inview of the fact that Moore raised the alleged election irregularities on that date, it doesnot appear that a request to bargain was made on this occasion.Murdock conceded thatwould be looking forward to meeting with the Company." IDAHO CONCRETE PRODUCTS CO.421Brooks v. N.L.R.B.,348 U.S. 96.Accordingly, evidence contained in the recordthat a group of employees petitioned the Idaho board on September 7, the dayafter the election, for a new election is not material even if this was done with-out employer sponsorship.Moreover, as will appear, there is direct evidence ofemployer sponsorship of the petition to the State board which renders Respondent'sposition even less tenable.Franks Bros. Company v. N.L.R.B.,321U.S. 702;Medo Photo Supply Corporation v. N.L.R.B.,321U.S. 678;N.L.R.B. v. ParmaWater Lifter Co.,211 F. 2d 258 (C.A. 9); cert. den. 348 U.S. 829.; andN.L.R.B.v. Idaho Egg Producers, Inc.,229 F. 2d 821 (C.A. 9).Ifind that by refusing to bargain with the Union on and after September 20,1957,Respondent evaded its responsibilities under the Act and has engaged inunfair labor practices within the meaning of Section 8(a)(5) of the Act, therebyinterfering with, restraining, and coercing employees in the exercise of the rightsguaranteed under Section 7 and engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.N.L.R.B. v. The Proof Company,242 F. 2d560 (C.A. 7), cert. denied 355 U.S. 831;N.L.R.B. v. Reliance Clay ProductsCompany,245 F. 2d 599 (C.A.5);Old King Cole, Inc.,119 NLRB 837; andCaliforniaDate Growers Association,118 NLRB 246.4.The wage increaseThe complaint further alleges that Respondent instituted a unilateral, across-the-board wageincreaseand other changes in conditions of employment on or aboutOctober 21, 1957, without consultation with or notice to the Union.Respondent'sanswer admits that it failed to give any notice to the Union of the increases. This,of course, would be consistent with Respondent's refusal to recognize the certifi-cation of September 6, as set forth above.In February 1957, shortly after Moore entered Respondent's employ, he met withthe employees and informed them that when Respondent moved to its new plantand commenced production the question of wages would be taken up.AccordingtoMoore, he stated that they would then hold a bargaining conference or elsego to the rate of "our sister plant," this being the Idaho Falls plant of ClarkConcrete Construction Company, discussed hereinabove in the section on com-merce.According to several employees who testified herein, this promise, if itmay be called that, also included a preliminary condition that costs in the newplant be reduced to a certain figure.The move to the new plant was made and thereafter, in August, wage rateswere discussed in another meeting.The election was then imminent, and Mooreadmittedly made reference to the Union, comparing wage receipts under Respond-ent's scales based upon the customary overtime work with higherunionscales atthe organized Idaho Falls plant where a shorter workweek was prevalent.Mooreclaimed, however, that he promised the employees nothing at the August meetingand that he did not mention the topic of wages between February and October.Respondent apparently did not get into full production at the new plant untilDecember 20 when the construction program was completed.Production didstart late in October or early in November, but the construction program, carriedon by employees, continued simultaneously therewith.Nevertheless, on October 21,a notice was posted setting forth new wage scales for the entire plant and thisresulted in wage increases for every classification.Moore wasuncertain in histestimony whether or not a provision in the notice for holiday pay on six holidaysinvolved a change or not.Although I find this lack of knowledge difficult toaccept, there is no evidence to the contrary and the findings that follow are predi-cated upon the wage increases alone.In sum,Respondent made a rather indefinite statement in February 1957 con-taining avague promise to consider the wage situation in the future.At anAugust meeting no reference was made to the prior alleged promise and the meet-ing wasdevoted solely to a comparison of conditions in Respondent'snonorgan-ized plant to those in its "sister" plant in Idaho Falls which was organized.TheUnion succeeded in its organization of the plant and won the electionof Septem-ber 4.And, on October 7, Moore, as set forth above, was visited by Murdockin anattempt to bargain, all to no avail.Two weeks later, on October21, plant-wide wage increases which were of some substance were posted without notifica-tion of any nature to the Union.For the purposes of this allegation of the complaint it suffices to point out thatthe General Counsel has proven his case solely on the basis of the bypassing ofthe Union. It is by now well established that an employer who unilaterally handsout wage increases without notice to or consultation with the established bargain-ing representative, as is the case here, acts in derogation of hisresponsibilities 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the Act. I findthat by thisunilateral change in working conditions, Re-spondent bypassed the designated employee representative and failed to bargain ingood faith.Ifind that by such conduct Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) of the Act, and has thereby fur-ther interfered with, restrained,and coerced its employees in the exercise of therights guaranteed by Section 7, within the meaning of Section 8(a)(1) of the Act.N.L.R.B.v.Crompton-HighlandMills, Inc.,337 U.S.217;May Department Storesv.N.L.R.B.,326 U.S. 376;N.L.R.B. v. TheProof Company,242 F. 2d 560(C.A. 7), cert.denied355U.S. 831; andLloyd A. Fry RoofingCompany v.N.L.R.B.,216 F. 2d 273,as amended220 F. 2d 432 (C.A. 9).B. Interference, restraint, and coercion(1)As noted, Moore addressed the employees of Respondent in August whenthe electionwas imminent.Testimony by a number of those present is in sub-stantial agreement as to his remarks. It is clear that Moore started out by statinghis neutrality on the question of unionization.He then contrasted wage receiptsinRespondent's plant with those in the "sister" plant in Idaho Falls which was.organized and under a union contract.He attempted to demonstrate that gross.receipts by employees at Respondent's lower wage rates based upon a 50-hour weekwere greater than the gross receipts at the Idaho Falls plant which had higherwage rates but a shorter workweek.Up to this point I find that Moore engagedin expressionsof opinion and statements of fact which did not go beyond thelimits of Section 8(c) of the Act.However, although the testimony is less thanprecise,Moore went further.According to John Wall, an employee in the group asked Moore at this pointwhether Respondent would reduce its workweek to 40 hours if the rates wereraised to the higher scale.Moore replied, "Not entirely, but when your wagesget that high you have to cut down as much as possible."According to HaroldSturges, the meeting took place approximately 2 weeks before the election andMoore stated his neutrality.He then contrasted the grosswagereceipts in thetwo plants.While Moore did not flatly say they would be cut to 40 hours he didstate that "with a higher scale, why, we no doubt probably would be cut to fortyhours."Employee Leman Whited also testified that Moore compared the twowage scales.An employee then asked whether this would involve a reduction inhours at the plant of Respondent.Moore replied that if they would be "makingthat much money the hours would probably be cutasmuchas possible."Icredit the foregoing testimony by the witnesses for the General Counsel.Against the backgroundof a unionorganizationalcampaignof several months'duration,with an election in the offing, and with admitted knowledge that theIdaho Falls plant was operating under a union contract, Moore proceeded to con-trast gross wage receipts of the employees under Respondent's lower scales witha longer week with receipts at the higher scales for a shorter week existing in theorganized Idaho Falls plant; the record does not disclose the actual figures.Moorethen informed the employees that if their wages were raised up to or close to theunion scales existing at the Idaho Falls plant there was a strong possibility thattheirworkweek would be reduced with a resultantlossof income.AlthoughMoore expressed his neutrality on the question of union organization, he never-theless put forth the distinct possibility that if higherwageswere obtained throughunion organization, the results would be a reduction in the workweek.Signifi-cantly, the reduction in hours was not correlated to a union demand for such butrather to Respondent's counteraction in response to the Union obtaining a wageincrease to the higher scale. I find that this constituted a threat ofeconomicreprisal by Respondent in the event of a union victory.6(2) The General Counsel has urged that one Bill Wademade statements viola-tive of Section 8(a)(1) of the Act.Reliance is placed onthe testimony of oneRonnie Swanson who worked for Respondent for 2 months subsequent to October1957.Not only was Swanson a witness whose testimony was marked by vague-ness,but more particularly, a preponderance of the evidencewill not support afinding thatWall was a supervisor at thetime of the alleged statements in thefall of 1957.eMoore denied that he threatened to reduce the employees to a 40-hour week if theybecame organized.His testimony is not accepted where in conflict with the witnesses forthe General Counsel whose testimony was in agreement for the most part and impressedme as reflecting more accurately what took place. IDAHO CONCRETE PRODUCTS CO.423Wall's own testimony discloses that he hadbeen a foreman but was relievedof his duties in March or April 1957 at his own request; he thenalternated be-While Plant Superintendent Eastvoldreferred toWall as a leadman, this is not of itself indicativeof supervisory statusunder the Act. Swanson's testimony that Wall discharged him is explained byWall as the relaying of a decision by his, Wall's, superiors.The General Counsel also relies on the testimony of severalemployees that whena new supervisor, one Smith, entered the employ ofRespondent in 1958, Moorestated that Smith was not there to replace Eastvold or Wall.This, however, is asconsistent with the filling of a long vacated positionas it isthe replacement ofan existing foreman.Furthermore, according to Richard Murray, whose testimonyhas heretofore been credited, he, Murray, entered Respondent's employ in Marchof 1957 and Wall remained as a foreman for about 1 month thereafter until theymoved to the new plant.Wall was then replaced by Wilkie who left after theelection.Finally,Glen Scheu, whose discharge is discussed hereafter, testified thatWilkie replacedWall as a foreman sometime before the move to the new plant,approximately in March 1957, and that Wall was not a foreman when he, Scheu,was discharged on October 28, 1957.This is supported by the fact that Wall'shourly rate of pay was reduced at the time Wilkie replaced him.Accordingly,Imake no finding adverse to Respondent based upon conduct by Wall.(3) Swanson also attributed a statement to Office Manager Gene Jacobsen at anundisclosed date before Christmas 1957 when a group of men were discussingattendance of a union meeting that night.He testified that Jacobsen stated "youfellows better think this over, before we get involved in plant layoffs." Jacobsenwent on to say that the Union would not help the men because Respondent wasalready paying as much as it would pay, presumably a reference to the unionscale, and that the men already had as many benefits as they could obtain throughtheUnion.This, as 1 view it, constituted an expression of opinion save for theprior threat of potential layoffs.Jacobsen denied the statement and although Ihereinafter do not accept Jacobsen's testimony on an other aspect of the case, Icredit it in this instance where it is in conflict with the testimony of Swansonwhich is not corroborated by any of the other persons identified as present.(4)On September 7, 1957, the following letter signed by Foreman Dean F.Wilkie as "Acting Observer for Idaho Concrete Products Co." was sent to theIdaho Department of Labor.Wilkie was the observer designated by Respondentfor the election and it is undisputed that he was a supervisory employee; as noted,he did not testify herein.The letter reads as follows:Upon returning to work the two employees who were absent at the timethe election was held, felt they should have a voice in this matter and re-quested I have the enclosed letter written, on which they obtained the signa-tures of a majority of the employees eligible to vote and ask (sic) me tosubmit it to you for consideration.The enclosure addressed to the same agency was signed by the "EMPLOYEESOF IDAHO CONCRETE PRODUCTS CO." and contained six signatures includ-ing Leman Whited, John D. Wall, Reed Eck, Richard Fordyce, George Anderson,and Bill Wall.The enclosure reads as follows:We, the undersigned employees of Idaho Concrete Products Co. of Poca-tello, Idaho, being a majority of the employees employed by the said com-pany, wish to protest the election that was held at our plant September 4, 1957.In the election of that date, as the record shows, 7 voted for affiliation withtheUnion and 3 voted against it.However, there were three of the eligibleemployees who were not present and should have had a vote, and there were2 men who were not eligible to vote who did vote.We feel that we shouldhave a voice in what we should do regarding this matter, and that the twomen who did vote and were not eligible should not be counted.In view of the irregularity of this vote we feel that it was not fair to allconcerned, therefore, we request a new election.Your immediate reply would be appreciated.?It can be readily demonstrated that the letter signed by Wilkie contains severaluntruths.But initially it is in order to point out that Wilkie in contacting theState Board was not ostensibly acting in any capacity as Respondent's observer at7 As is apparent this letter, unlike the covering letter, claims that there were threeabsentees and also raises the question of the alleged temporary employees heretoforetreated. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 'election, although he referred to himself as such.The content of the letterpegsWilkie's action upon purported requests from "two employees who wereabsent at the time the election was held."The simple fact is that Wilkie, asupervisory employee, purported to be acting in behalf of employeesand not asRespondent's observer.This presents for consideration the manifest untruths in the letter.Firstly, thetwo employees referred to as absent were John Wall and Leman Whited; thecircumstance of their absence has been heretofore discussed.Each uncontro-vertedly testified and I find that he had made no request to Wilkie that the let-ter be written.Secondly, each uncontrovertedly testified, and I find, that con-trary to the content of the letter he had nothing to do with obtaining the signa-tures attached to the enclosure, although each affixed his own.8A preponderance of the evidence warrants the conclusion that the letter was acreature of Respondent.The actual typing was performed by Jean Ogden, a sec-retary in Respondent's office, who was excluded from the unit and who clearlydisclosed herein her opposition to the Union.While General Manager Mooreadmitted herein that he knew Ogden sent the letter to the State Department ofLabor and that he had seen it on his desk, he claimed that he had nothing todo with its preparation and did not know how it happened to be in his office.The record discloses that this was not a full disclosure on Moore's part for Ogdentestified thatMoore was aware of the fact that "they were being written."Andas appears below, he participated actively in obtaining signatures to the letter.The testimony of John Wall and Leman Whited is illuminating herein.Twoor three days after the election, according to Wall, he, his brother Bill Wall, andMoore held a conversation in which Moore stated that the men "could protestthe election, if we didn't like the way it had turned out. . . He said he thoughtwe could protest it, if we wanted to."Wall claimed that he did not bring upthe subject matter but did not recall whether his brother or Moore introducedthe subject.Moore also provided an incentive for supporting the petition bystating his fear "if we did get the Union in that we would becut for the mostpart to forty hours per week." 9Whited testified that several days after the election he was one of a groupassembled near the timeclock.Moore told them, on this occasion, that if they-did not like the way the election went they "could protest it if we wanted to .. .ifwe wanted to protest we could, and if we didn't want to ... we didn't have to,itwas up to us."However, neither Wall not Whited initiated the protest.It istrue that Ogden,a nonsupervisor, was personally interested in keeping the Union out of the plantand offered to compose the letter, but it is clear that the idea originated withWilkie.For, as Ogden testified ". . . Mr. Wilkie said if I would compose whattheir general idea was that they [the men] wanted that he would sign it."Ogden.also testified thatWilkie "told me the boys wanted one, wanteda petition, andhe did not know what to write." I find it was then that Ogden offered to com-pose the letter and that although there had been some conversation among themen concerning a protest, Wilkie initiated the fabrication of the letter.As willappear, he approved and ratified the final draft.Ogden prepared both the letter and the enclosure in rough draft at the sametime and displayed them to Wilkie. She testified both that she read the contentstoWilkie and that he read them personally. She admittedly asked Wilkie if thedocuments were "what they wanted."Wilkie, I find, perused both rough draftsand returned them to Ogden who on the same day typed them in final draft.Wilkie then signed the September 7 letter. I find that he thereby approved andauthorized its transmission to the Idaho Department of Labor.At this point, Moore and Wilkie took steps to obtainsignaturesto the docu-ment.Moore spoke to a group including Whited, as the lattertestified,andstated that "the paper was there and if we wanted to protest it we couldsign it."Whited went to the office that night, asked Ogden or OfficeManager JacobsenB There is also a possible third question as to the veracity of the claim that the six-constituted a majority of the eligibles.There were at least 12 and possibly 13 eligiblevoters and 6 employees,therefore,did not constitute a majority.91n effect,Moore partially admitted the incident.He was asked if he had discussedthe petition with JohnWall.Moore replied only that one of the men had asked what,could be done and that he, Moore,stated that it was out of his hands and up to the mento do whatever they wished.Wall's testimony is also corroborated by the creditedtestimonyofWhitedand Fordyce,set forth below.Accordingly, I have credited Wall'stestimony herein. IDAHO CONCRETE PRODUCTS CO.425for the paper, and was the first to sign.'°Wilkie approached John Wall and toldhim that the petition was ready in the office if he wanted to sign.Wall promptlywent to the office, asked Ogden for the petition and signed it.Fordyce testified,and I find, that he first learned of the letter from Moore 2 or 3 days after theelection.Moore stopped him in the plant and stated, "There's a letter up at theoffice.Iwould like to have you stop and read it."Moore continued to say thatany action Fordyce took after reading the letter would be his "own."That eve-ning,Fordyce went to the office, asked Ogden for the letter, and signed it.I find, therefore, as alleged in the complaint, that Respondent, through its super-visory staff, instigated, prepared, and forwarded to the State Department of Labora petition protesting the election and requesting a new election. I further findthat Respondent induced its employees to sign this petition so that it would osten-sibly reflect employee rather than employer action.In sum, the employees had selected a bargaining representative and Respondentimmediately undertook a counteroffensive to eliminate the Union from the plant.This was consistent with its conduct heretofore set forth wherein it unlawfullyevaded its responsibilities and refused to bargain with the Union.The simple facthere is that the letters were the creature of management and not of the employees.This conduct, therefore, together with the threat to Wall of a cut in the workweekshould the Union enter the plant, constituted an unwarranted and improper intru-sion into the organizational rights of the employees who under Section 7 of theAct are guaranteed the right to bargain collectively "through representatives oftheir own choosing."N.L.R.B. v. Parma Water Lifter Co., supra; N.L.R.B. v.Idaho Egg Producers, supra; N.L.R.B. v. United Biscuit Company, etc.,208 F. 2d52 (C.A. 8), cert. denied 347 U.S. 934;Keil Company,117 NLRB 828; andLinnMills Company,116 NLRB 96.I find that by threatening employees with economic reprisals in the event ofunion victory in the election and by instigating, preparing, inducing employees tosign, and forwarding the purported demands by employees for a new election tothe Idaho Department of Labor, Respondent has interfered with, restrained, andcoerced employees in the exercise of the rights guaranteed under Section 7 oftheAct, thereby engaging in unfair labor practices in violation of Section 8(a)(1)of the Act.C. The discharge of Glen Scheu1.Sequence of eventsGlen Scheu was discharged by Respondent on October 28, 1957, after morethan 10 years of employment.His position was that of offbearer, although fromtime to time he would perform other tasks.The job of the offbeareris to re-move pipe after its manufacture from the pipe form and then wheel it to thecuring room. Scheu had been under the general supervision of GeneralManagerMoore since September 1956 when Moore entered Respondent's employ.He hadbeen under the direct supervision of Plant Superintendent Joseph Eastvold sinceMarch1957and although Eastvold was not aware of Scheu's precise tenure headmittedly knew that Scheu had been an employee "for some time."The General Counsel relies herein on the fact that Scheu was thedesignatedobserver for the Union at the September 4 election and apparently the only one.He stresses the fact that Scheu was discharged but I week after Respondent movedto undercut the Union's position by the unilateral wage increase of October 21and during the time that Respondent was avoiding good-faith collective bargainingwith the Union and seeking a new election.According to Eastvold, Scheu wasdischarged on October 28 because of his derelictions of duty on October 23, 24,and 25.Scheu uncontrovertedly testified that his work had neverbeen criticized duringhis entire tenure and that he received no reprimands.He specifically denied re-ceiving any reprimands for failure to work overtime or to clean out the cementmixer, the latter allegedly bearing upon his discharge. Scheu also uncontrovertedlytestified thatMoore complimented him on his workat times andthat shortlyafterMoore entered Respondent's employ he referred to Scheu "as the best manhe had." I find on this record that prior to the incident allegedly resulting in hisdischarge, Scheu had an exemplary work record of some 10 years' duration, thatitwas free of warnings or criticism, and that subsequent to Moore's entry into10Moore denied that he suggestedWhitedsign the paper and testified that he nevermentioned it to anyone;this testimony is not credited.With respect to Fordyce whosetestimony appears below and is in the same vein,Moore did"not remember"speakingWith him. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's employ, and after observing Scheu'swork,Moore had complimentedhim on it; indeed,Respondent makes no claim of unsatisfactory performance ofduties by Scheu prior to October 23.When Scheu reported for work on Monday, October 28, Eastvold told him,.according to Scheu, that he was discharged because on Friday "You went homeand I told you not to." Eastvold did not dispute this, testifying that he toldScheu on October 28 that he was discharged because he had left "something un-done for somebody else to do." Scheu uncontrovertedly testified, and I find, thathe immediately approached Moore, Eastvold's superior, and expressed surprise andresentment over his termination.Moore, who had previously approved the dis-charge when allegedly contacted by Eastvold on October 25, replied that Eastvoldwas the "boss" and refused to intervene.Turning to the reason assigned by Respondent for Scheu's dischargeit is im-mediately apparent that there is a conflict of testimony concerning what Scheudid or did not do during the workweek ending Friday October 25.Eastvoldclaimed that Scheu went home at or near the usual punch-out time onOctober23 without helping the rest of the crew clean up.This has reference to the factthat from time to time, in addition to his regular duties as offbearer, Scheu wouldwork with two or three other employees in the operation of a cement mixer inthe company yard.On these occasions Scheu operated the mixer and was knownas the mixer man. It was his job then to insert the ingredients, mix them, anddump the mixture into a conveyance. Significantly, and this plays a crucial partherein, it is the task of the mixer man to wash out the mixer with a hose after-the operation is complete, so as to prevent any residue of cement from remainingin the mixer and hardening.The claim that Scheu left without "cleaning it up,"is a reference, I assume, to washing out the mixer.On the following afternoon, October 24, Eastvold allegedly passed by the time-,clock as Scheu was punching out and asked Scheu if themen in theyard were,allthrough.Scheu's reply is not disclosed, but Eastvold claimed that the re-mainder of the crew was not through work and that he forthwith told Scheu thathe had done this the previous afternoon, that he did not want it to happen again,and that the mixer had to be cleaned before Scheu left.On October 25, according to Eastvold, Scheu left workand Eastvold did notnote his departure.Eastvold claimed that employee Fordyce had to remain and-clean up the mixer in lieu of Scheu.Respondent's records disclose that Scheupunched out at 5:29 p.m., Fordyce at 7:21 p.m., and Anderson, a third memberof the crew, at 6:10.However, as will appear, there is evidence that Scheu re--turned to work on this occasion and the testimony of Fordyce and Anderson, both,still inRespondent's employ, is diametrically opposed to that of Eastvold.Returning to Eastvold's story, he spoke with Moore on.Friday evening, October25, and told him that "I had to fire Scheu."Moore replied this was up to'Eastvold and both his testimony and that of Eastvold are silent concerning Mooreever asking why Eastvold was discharging Scheu, despite the fact that Moore, onthis record, had experienced no prior difficulty with Scheu.As set forth, whenScheu reported for work on Monday, October 28, Eastvold discharged him.Ac-cording to Eastvold, he told Scheu that Respondent could not have these condi-tionswith Scheu leaving work behind for someone else to perform.Accordingto Scheu, Eastvold stated that he, Scheu, hadgonehome after Eastvold had toldhim not to.11Scheu testified that he had received no criticism that week prior to October 25from Eastvold or anyone else about any derelictions on his part.His best recol-lection was that he had been working as offbearer all that week, that he had notworked on the mixer prior to October 25, and that someone else had run themixer prior to that date.It is undisputed that on October 25, Scheu worked as offbearer until mid-after-noon.At 4:30 p.m. Eastvold assigned Scheu, together with employees Fordyceand Anderson, to run the mixer so as to prepare and pour concrete. for a septictank as well as a comb which is part of a manhole. I find that Scheu did func-tion as mixer man for the remainder of that afternoon and it was his responsi-bility to wash the concrete residue or mud from the mixer after the concrete hadbeen poured therefrom; this latter operation involved some 10 or 15 minutes ofwork.n Scheu testified that Moore came upon the scene, learned of the discharge, and repliedthat Respondent was "keeping the men who stick by us in a pinch."Moore deniedmaking the statement, and Eastvold testified that he did not hear any such statement byMoore.I deem it unnecessary to resolve this conflict because, as will appear, the evidencepreponderates in favor of the General Counsel independently of this statement. IDAHO CONCRETE PRODUCTS CO.427At approximately 5:30 p.m., the usual quitting time, all the mud had beenpoured and Scheu punched out at 5:29 p.m.He admittedly had not washed outthemixer on this occasion because he felt that the other men on the crew coulddo it.12Scheu went to get his coat after punching out and encounteredEastvoldwho told him that, as Scheu testified "You are not going home before you clean.up."Although Scheu did not punch back in, he immediately returned to the mixer,took the hose, and washed it out. It was then close to 6 p.m. and Anderson was.finishing the troweling of the septic tank.Believing then that Anderson and Fordycecould finish the job. Scheu left; he placed Eastvold on the scene as he washed outthe mixer.The testimony of Fordyce,also anemployee ofsome10 years'tenure, is sub-stantially corroborative of that of Scheu.He testified, as did Scheu, that Scheuworked on the mixer briefly that night with the last batch of cement for the day.He observed Scheu leave the plant yard around quittingtimeat 5:30, return within10 minutes and then proceed to wash out the mixer, consistent with his responsi-bility.Fordyce and Anderson remained to help finish the forms and Fordyce tes-tified that he knew of nothing else for Scheu to perform that evening after wash-.ing out the mixer.He was in error to the extent that he thought he and Ander-left at the same time because Fordyce left work somewhat later than he did.The testimony of Anderson, the other man on the crew, and still in Respond-ent's employ, is also substantially corroborative of that of Scheu.He testified forthe General Counsel that when Scheu left the plant that evening all the concreteIn the mixer had been used up and that no further batches were made.Ander-son did not wash out the mixer and "assumed Glen [Scheu] did, I thought hetook care of it, being as he was there."He initially remembered that Fordyce didnot wash out the mixer because Fordyce was engaged in work on the septic tank.On cross-examination, he testified that it was "Very doubtful" that Fordycecleaneditout, and conceded that it was possible.Of course,as setforth above, Fordyce.testified that he did not wash it out and in fact saw Schew perform this task.This presents for consideration Eastvold's testimony that Scheu left on Friday,October 25, without washing out the mixer.As noted, he claimed that he wascertainFordyce washed out the mixer that night.Needless to say, there is amarked conflict in the two versions.Fordyce and Anderson were members of thecrew directly working with Scheu and it would seem that they would well remem-ber Scheu's failure to perform the menial task of washing out the mixer.Fordyce,.an intelligent witness of tenure equal to that of Scheu, would in all probabilityrecall an evasion of duty as this by Scheu. Both he and in large measure Ander-son, gave a flat denial to Eastvold's testimony, and their versionsimpress me asthemore reliable.Moreover, Scheu was a forthright witness with a good recol-lection of these incidents, who impressed me as telling the truth.Accordingly, Ihave credited the testimony of Scheu, Fordyce, and Anderson herein concerningevents on October 25, and further find that Scheu receivedno criticism or warningfrom Eastvold prior to October 25.Respondent attempted to buttress the testimony of Eastvold with that of OfficeManager Jacobsen, who also dispatches trucks and, so far as the recordindicates,has no duties in the plant.This testimony, as heretofore indicated, I am unableto credit.Jacobsen testified that on the morning of October 25hepromised acustomer delivery of a septic tank the following morning; this is the septic tankheretofore adverted to.At 4:45 p.m., a telephone call came in for a comb, aportion of a manhole. Instead of telephoning Eastvold, as is his practice, hedecided to go to the plant proper in person not only to inform him of this neworder, but also to ascertain the progress on the septic tank.He went to the yard,encountered Scheu, and informed Scheu of the order for the comb.Jacobsen left the area to attend to other duties.He passed by again at 5:30p.m. and allegedly saw the forms for the comb set with the men getting readyto pour concrete.He allegedly noticed the absence of the mixer man, Scheu,and asked Eastvold as to his whereabouts.Eastvold checked at 5:30 p.m. andreported to Jacobsen that Scheu had punched out. Jacobsen claimed that heremained in the yard from 5:30 p.m. until 6 or 6:15 p.m. while the concrete waspoured for the septic tank and the comb; that he would have seen Scheu washout the mixer had he done so; and that Scheu did not.He claimed that heremained in the yard for this period while Eastvold was tryingtomake certain12As is apparent, work beyond 5 :30 p.m. constitutes overtime work for all of the crew.The crux of Respondent's position is not that it incurred additional expense by Schen'sattempted departure, but rather that the remainder of the crew performed more overtimework, and Scheu less than would have been the case. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepairs.There is no claim that Jacobsen did anything other than observe on thisoccasion.As Jacobsen conceded, his testimony is obviously in disagreement with that ofFordyce.Indeed, unlike Eastvold, Jacobsen in his testimony provided no candi-date for the chore of washing out the mixer.One is immediately struck by thefact that the testimony of Jacobsen who has office responsibili ties and duties in-volving the dispatching of trucks, places him at the crucial site doing preciselynothing for 30 or 45 minutes.His only justification for being in the yard origi-nally was to check on the progress of the septic tank, which he did at 4:45 p.m.From 5:30 until after 6 p.m. he allegedly stood by and did nothing while East-vold endeavored to repair a faulty steam line.I deem this testimony by Jacobsen to be singularly unimpressive in the faceof the consistent testimony of Scheu, Fordyce, and Anderson, for not even East-vold placed Jacobsen on the scene. I find in view of the foregoing that Scheudid return to work on October 25 and cleaned up the mixer. I further findthat the reason assigned by Respondent was not the true reason for his discharge.2.ConclusionsIn placing Scheu'sdischarge in perspective,it is immediately apparent that thiswas a hasty discharge of a veteran employee whose record was blameless for 10years.In looking for the true cause for the discharge, one immediatelynotes itstiming in relation to Respondent'sunhappy relations with the Union.Scheu wasthe observer for the Union at the election of September 4; Respondent evidentlyconsidered this an important post because it designated a supervisor,Wilkie, as itsobserver.Thereafter, Respondent sponsored a petition to bring about repudiationof the Union by the employees. It ignored attempts by the Union to bargainon October 7 and, on October 21, but 1 week prior to the discharge, Respondentunilaterally installed plantwide wage increases.Scheu was discharged on Octo-ber 28 and 3 days later, on November 1, the Union's last demand for bargainingwas received by Respondent and also ignored.I conclude on a preponderance of the evidence that the true purpose behindScheu's discharge was not the disciplining of an employee who did not completea task on October 25, but rather an intent to discharge a prominent union adher-ent and thereby exert pressure toward an antiunion majority in the election forwhich Respondent was then pressing as well as to coerce employees in the exer-cise of their union activities.I find that by discharging Glen Scheu on October 28, 1957, Respondent hasdiscriminated with respect to his hire and tenure of employment in order to dis-courage union activities, thereby engaging in unfair labor practices within the mean-ing of Section 8(a)(3) of the Act. I further find that by such conduct,Respondenthas interfered with, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act, thereby engaging in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices,I shall rec-ommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent has discriminated with respect to the hireand tenure of employment of Glen Scheu. I shall, therefore, recommend thatRespondent offer him immediate and full reinstatement to his former position with-out prejudice to seniority or other rights and privileges.SeeThe Chase NationalBank of theCityof New York, San Juan, PuertoRico,Branch,65 NLRB 827.I shall further recommend that Respondent make him whole for any loss of paysuffered by reason of the discrimination against him. Said loss of pay, based uponearnings which he normally would have earned from the date of the discrimination,October 28, 1957, to the date of the offer of reinstatement, less net earnings, shallbe computed in the manner established by the Board in F.W. Woolworth Co.,90 NLRB 289. SeeN.L.R.B. v. Seven-UpBottlingCo.,344 U.S. 344. fiHE MULTI-COLOR COMPANY429Since the violationsof the Actwhich Respondent has committed are related toother unfair labor practices proscribedby the Act,and the danger of their com-mission in the future may reasonably be anticipated from its past conduct, thepreventive purposesof the Actmay be thwarted unless the recommendations arecoextensivewith the threat.To effectuate the policies of the Act,therefore, itwill be recommendedthatRespondent cease and desist from infringing in anymanner upon the rights guaranteed.by Section7 of the Act. .On' the basis of the foregoingfindings of fact,and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.Teamsters, Chauffeurs,Warehousemen&HelpersLocal Union No. 983 isa labor organizationwithin themeaning of Section 2(5) of the Act.2. Idaho ConcreteProducts Co. is an employer within the meaning of Section2(2) of the Act.3.All production,maintenance,and transportation employees of Respondent atitsPocatello,Idaho,plant,excluding outside salesmen, office clericals, profes-sional employees,guards, and supervisors,constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.Teamsters, Chauffeurs,Warehousemen&Helpers Local Union No.983 wason September6, 1957,and at all times thereafter has been and now is the ex-clusive representative of all employees in the aforesaid appropriate unit for thepurposesof collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing on September20, 1957,and thereafter to bargain collectivelywith Teamsters,Chauffeurs, 'Warehousemen&Helpers Local Union No. 983 asthe exclusive representative of its employees in the aforesaid appropriate unit,and by unilaterallychanging conditions of employment,Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaidrefusal tobargain, bythreatening employees with economicreprisals inthe eventof union organizationor victoryin a representation election,and by preparing and sponsoring demands by employees for a new election, Re-spondent has interfered with,restrained,and coerced its employees in the exer-cise of the rights guaranteedby Section 7 of the Actand has thereby engaged inunfair laborpractices within themeaning of Section 8(a)(1) of the Act.7.By discriminatingin regard to the hire and tenure of employment of GlenScheu, therebydiscouraging membership in a labor organization,Respondent hasengaged inunfair labor practices within themeaning of Section 8(a)(3) of the Act.8.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]The Multi-Color CompanyandTruck Drivers Local Union No.299,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand"Grievance Com-mittee."Case No. 7-CA-16299.December 16, 1958DECISION AND ORDEROn August 7, 1958, TrialExaminer Earl S. Bellman issued hisIntermediate Report in the above-entitledproceeding,finding thatthe Respondent had engagedin and was engaging in certain unfairlabor practices, and recommendingthat it cease and desist there-from and take certain affirmativeaction, asset forth in the copyof the Intermediate Report attached hereto. The TrialExamineralso found that the Respondent had not engaged in certain otherunfair labor practicesas allegedin the complaintand recommended122 NLRB No. 71.